Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of February 26,
2018, is entered into by and between JAGUAR HEALTH, INC., a Delaware corporation
(“Company”), and CHICAGO VENTURE PARTNERS, L.P., a Utah limited partnership, its
successors and/or assigns (“Investor”).

 

A.                                    Company and Investor are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by the Securities Act of 1933, as amended (the “1933
Act”), and the rules and regulations promulgated thereunder by the United States
Securities and Exchange Commission (the “SEC”).

 

B.                                    Investor desires to purchase and Company
desires to issue and sell, upon the terms and conditions set forth in this
Agreement, a Secured Promissory Note, in the form attached hereto as Exhibit A,
in the original principal amount of $2,240,909.00 (the “Note” or “Securities”),
upon the terms and subject to the limitations and conditions set forth in such
Note.

 

C.                                    This Agreement, the Note, the Security
Agreement (as defined below), the Subordination Agreement (as defined below),
and all other certificates, documents, agreements, resolutions and instruments
executed and delivered to any party under or in connection with this Agreement,
as the same may be amended from time to time, are collectively referred to
herein as the “Transaction Documents”.

 

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Investor hereby agree as follows:

 

1.                                      Purchase and Sale of Securities.

 

1.1.                            Purchase of Securities. Company shall issue and
sell to Investor and Investor agrees to purchase from Company the Note. In
consideration thereof, Investor shall pay the Purchase Price (as defined below)
to Company at the Closing (as defined below).

 

1.2.                            Form of Payment. On the Closing Date (as defined
below), Investor shall pay the Purchase Price to Company via wire transfer of
immediately available funds against delivery of the Note.

 

1.3.                            Closing Date. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall occur on February 26, 2018
so long as all of the conditions set forth in Section 5 and Section 6 below have
been satisfied, or such other mutually agreed upon date (the date upon which the
Closing actually occurs, the “Closing Date”). The Closing shall occur on the
Closing Date by means of the exchange by email of signed .pdf documents, but
shall be deemed for all purposes to have occurred at the offices of Hansen Black
Anderson Ashcraft PLLC in Lehi, Utah.

 

1.4.                            Collateral for the Note. The Note shall be
secured by the collateral set forth in that certain Security Agreement attached
hereto as Exhibit B listing substantially all of Company’s assets as security
for Company’s obligations under the Transaction Documents (the “Security
Agreement”); provided, however, that the security interest granted pursuant to
the Security Agreement shall not become effective unless and until either:
(a) Investor purchases the Company’s outstanding obligations (the “Hercules
Debt”) under that certain Loan and Security Agreement between Company and
Hercules Capital, Inc. (f/k/a  Hercules Technology Growth Capital, Inc.), a
Maryland corporation (“Hercules”), on August 18, 2015, as amended, pursuant to
the purchase right set forth in Section 4 of the Subordination Agreement; or
(b) Company repays the Hercules Debt in full.

 

1

--------------------------------------------------------------------------------


 

1.5.                            Original Issue Discount; Transaction Expense
Amount. The Note carries an original issue discount of $656,909.00 (the “OID”).
In addition, Company agrees to pay $25,000.00 to Investor to cover Investor’s
legal fees, accounting costs, due diligence, monitoring and other transaction
costs incurred in connection with the purchase and sale of the Securities (the
“Transaction Expense Amount”), all of which amount is included in the initial
principal balance of the Note. The “Purchase Price”, therefore, shall be
$1,560,000.00, computed as follows: $2,240,909.00 initial principal balance,
less the OID, less the Transaction Expense Amount.

 

2.                                      Investor’s Representations and
Warranties. Investor represents and warrants to Company that as of the Closing
Date: (i) this Agreement has been duly and validly authorized; (ii) Investor has
all necessary power and authority under all applicable provisions of law to
execute and deliver each Transaction Document and to carry out their provisions;
(iii) this Agreement constitutes a valid and binding agreement of Investor
enforceable in accordance with its terms; (iv) Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D of the 1933
Act; (v) Investor is acquiring the Securities for investment for such Investor’s
own account, and not with a view to, or for resale in connection with, any
distribution thereof, and Investor has no present intention of selling or
distributing any of the Securities, (vi) Investor has had an opportunity to
discuss Company’s business, management and financial affairs with its management
and to obtain any additional information which Investor has deemed necessary or
appropriate for deciding whether or not to purchase the Securities, including an
opportunity to receive, review and understand the information set forth in
Company’s financial statements, capitalization and other business information as
Investor deems prudent, (vii) Investor acknowledges that no other
representations or warranties, oral or written, have been made by Company or any
agent thereof except as set forth in this Agreement, (viii) Investor is aware
that no federal, state or other agency has made any finding or determination as
to the fairness of the investment, nor made any recommendation or endorsement of
the Securities, (ix) Investor has such knowledge and experience in financial and
business matters, including investments in other emerging growth companies that
such individual or entity is capable of evaluating the merits and risks of the
investment in the Note and it is able to bear the economic risk of such
investment, (x) Investor has such knowledge and experience in financial and
business matters that such individual is capable of utilizing the information
made available in connection with the offering of the Securities, of evaluating
the merits and risks of an investment in the Securities and of making an
informed investment decision with respect to the Securities, (xi) neither
Investor, nor any person or entity with whom such Investor shares beneficial
ownership of the Securities, is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii); (xii) Investor is
aware that there is currently no public market for the Note, that there is no
guarantee that a public market will develop at any time in the future and
Investor understands that the Note is unregistered and may not presently be sold
except in accordance with applicable securities laws, (xiii) Investor
understands that the Note cannot be readily sold or liquidated in case of an
emergency or other financial need, (xiv) Investor acknowledges and agrees that
the Note must be held indefinitely unless it is subsequently registered under
the 1933 Act or an exemption from such registration is available, and Investor
has been advised or is aware of the provisions of Rule 144 promulgated under the
1933 Act as in effect from time to time, which permits limited resale of
securities purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things: the availability of certain
current public information about the Company and the resale occurring following
the required holding period under Rule 144, (xv) Investor is not affiliated in
any way with Unkar Systems (as defined below), has no contractual or other
relationship with Unkar Systems and receives no payments, kickbacks or other
compensation of any kind from Unkar Systems, and (xvi) each instrument
evidencing the Note which Investor may purchase hereunder may be imprinted with
legends substantially in the following form:

 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATES IN THE UNITED STATES.
THIS NOTE IS SUBJECT TO

 

2

--------------------------------------------------------------------------------


 

RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

 

THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET
SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. PURSUANT TO TREASURY
REGULATION SECTION 1.1275-3, A HOLDER MAY OBTAIN THE ISSUE PRICE, AMOUNT OF
ORIGINAL ISSUE DISCOUNT, ISSUE DATE, AND YIELD TO MATURITY FOR THIS NOTE BY
SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO THE BORROWER AT THE
FOLLOWING ADDRESS: 201 MISSION STREET, SUITE 2375, SAN FRANCISCO, CALIFORNIA
94105.”

 

Notwithstanding the foregoing representations and warranties, Company
acknowledges and agrees that such representations and warranties do not affect
Company’s obligations to repay the Note in full pursuant to the terms thereof.

 

3.                                      Company’s Representations and
Warranties. Company represents and warrants to Investor that as of the Closing
Date: (i) Company is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted; (ii) Company is duly qualified as a foreign corporation to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified would not reasonably be expected to
have a material adverse effect on Borrower’s business, assets, properties,
operations or financial condition or its ability to perform its obligations
hereunder (a “Material Adverse Effect”); (iii) Company has registered its Common
Stock under Section 12(g) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the 1934 Act; (iv) each of the Transaction Documents and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by Company and all necessary actions have been taken; (v) this
Agreement, the Note, the Security Agreement, the Subordination Agreement and the
other Transaction Documents have been duly executed and delivered by Company and
constitute the valid and binding obligations of Company enforceable in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
and by general principles of equity; (vi) the execution and delivery of the
Transaction Documents by Company, the issuance of Securities in accordance with
the terms hereof, and the consummation by Company of the other transactions
contemplated by the Transaction Documents do not and will not conflict with or
result in a breach by Company of any of the terms or provisions of, or
constitute a default under (a) Company’s formation documents or bylaws, each as
currently in effect, (b) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which Company is a party or by which it or
any of its properties or assets are bound, including, without limitation, any
listing agreement for the Common Stock, except as would not reasonably be
expected to have a Material Adverse Effect, or (c) any existing applicable law,
rule, or regulation or any applicable decree, judgment, or order of any court,
United States federal, state or foreign regulatory body, administrative agency,
or other governmental body having jurisdiction over Company or any of Company’s
properties or assets, except as would not reasonably be expected to have a
Material Adverse Effect; (vii) no further authorization, approval or consent of
any court, governmental body, regulatory agency, self-regulatory organization,
or stock exchange or market or the stockholders or any lender of Company is
required to be obtained by Company for the issuance of the Securities to
Investor or the entering into of the Transaction Documents; (viii) none of
Company’s filings with the SEC contained, at the time they were filed, any
untrue statement of a material fact or omitted to state any material fact

 

3

--------------------------------------------------------------------------------


 

required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not materially
misleading; (ix) within the 12 months immediately preceding the date hereof,
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by Company with the SEC under the 1934 Act on a timely
basis or has received a valid extension of such time of filing and has filed any
such report, schedule, form, statement or other document prior to the expiration
of any such extension; (x) there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of Company, threatened against or affecting Company before or by any
governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person which would reasonably be
expected to have a Material Adverse Effect; (xi) Company has not consummated any
financing transaction that has not been disclosed in a periodic filing or
current report with the SEC under the 1934 Act; (xii) Company is not, nor has it
been at any time in the previous twelve (12) months, a “Shell Company,” as such
type of “issuer” is described in Rule 144(i)(1) under the 1933 Act; (xiii) with
respect to any commissions, placement agent or finder’s fees or similar payments
that will or would become due and owing by Company to any person or entity as a
result of this Agreement or the transactions contemplated hereby (“Broker
Fees”), any such Broker Fees will be made in full compliance with all applicable
laws and regulations and only to a person or entity that is a registered
investment adviser or registered broker-dealer; (xiv) Investor shall have no
obligation with respect to any Broker Fees or with respect to any claims made by
or on behalf of other persons for fees of a type contemplated in this subsection
that may be due in connection with the transactions contemplated hereby and
Company shall indemnify and hold harmless each of Investor, Investor’s
employees, officers, directors, stockholders, members, managers, agents, and
partners, and their respective affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorneys’ fees) and
expenses suffered in respect of any such claimed Broker Fees; (xv) neither
Investor nor any of its officers, directors, stockholders, members, managers,
employees, agents or representatives has made any representations or warranties
to Company or any of its officers, directors, employees, agents or
representatives except as expressly set forth in the Transaction Documents and,
in making its decision to enter into the transactions contemplated by the
Transaction Documents, Company is not relying on any representation, warranty,
covenant or promise of Investor or its officers, directors, members, managers,
employees, agents or representatives other than as set forth in the Transaction
Documents; (xvi) Company acknowledges that the State of Utah has a reasonable
relationship and sufficient contacts to the transactions contemplated by the
Transaction Documents and any dispute that may arise related thereto such that
the laws and venue of the State of Utah, as set forth more specifically in
Section  8.3 below, shall be applicable to the Transaction Documents and the
transactions contemplated therein; and (xvii) Company has performed due
diligence and background research on Investor and its affiliates including,
without limitation, John M. Fife, and, to its satisfaction, has made inquiries
with respect to all matters Company may consider relevant to the undertakings
and relationships contemplated by the Transaction Documents including, among
other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the matters
described in subsection (xvii) above, acknowledges and agrees that such matters,
or any similar matters, have no bearing on the transactions contemplated by the
Transaction Documents and covenants and agrees it will not use any such
information as a defense to performance of its obligations under the Transaction
Documents or in any attempt to avoid, modify or reduce such obligations.

 

4.                                      Company Covenants. Until all of
Company’s obligations (other than contingent and indemnification obligations)
under all of the Transaction Documents are paid in full, or within the
timeframes otherwise specifically set forth below, Company will at all times
comply with the following covenants: (i) so long the Note is outstanding and for
at least twenty (20) Business Days (as defined in the Note) thereafter, Company
will timely file on the applicable deadline (including any extensions thereof)

 

4

--------------------------------------------------------------------------------


 

all reports required to be filed with the SEC pursuant to Sections 13 or
15(d) of the 1934 Act that would otherwise impact the availability of Rule 144
of the 1933 Act, and will take all reasonable action under its control to ensure
that adequate current public information with respect to Company, as required in
accordance with Rule 144 of the 1933 Act, is publicly available, and until a
Fundamental Transaction (as defined in the Note) will not terminate its status
as an issuer required to file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would permit such termination; (ii) until a
Fundamental Transaction, the Common Stock shall be listed or quoted for trading
on any of (a) NYSE, (b) NASDAQ, (c) OTCQX, or (d) OTCQB; (iii) until a
Fundamental Transaction, trading in Company’s Common Stock will not be
suspended, halted, chilled, frozen, reach zero bid or otherwise cease on
Company’s principal trading market; (iv) Company will not make any Variable
Security Issuance (as defined below) that generates gross cash proceeds to the
Company of less than the lesser of $1,000,000.00 and the then-current
outstanding balance of the Note, without Investor’s prior written consent, which
consent may be granted or withheld in Investor’s sole and absolute discretion;
(v) at Closing and on the first day of each calendar quarter for so long as the
Note remains outstanding or on any other date during which the Note is
outstanding, as may be requested by Investor, Company shall cause its Chief
Executive Officer to provide to Investor a certificate in substantially the form
attached hereto as Exhibit C (the “Officer’s Certificate”) certifying in her
personal capacity and in her capacity as Chief Executive Officer of Company that
Company’s has not made any Variable Security Issuance in which Company received
gross proceeds of less than the lesser of $1,000,000.00 and the then-current
outstanding balance of the Note without Investor’s consent as of the date the
applicable Officer’s Certificate is executed; (vi) Company will not grant a
security interest in any of its assets without Investor’s prior written consent;
(vii) in the event Investor exercises its right to purchase the Purchased Debt
(as defined in the Subordination Agreement) from Hercules pursuant to Section 4
of the Subordination Agreement, Company will repay Investor an amount equal to
the purchase price paid by Investor to Hercules for the Purchased Debt plus, if
the Purchased Debt is in default at the time of the purchase or goes into
default subsequent to the purchase, a premium in the amount of 17.5% multiplied
by the purchase price will be added to the outstanding balance of the Purchased
Debt; (viii) Company will not issue any shares of Common Stock to MEF I, LP or
its affiliates after the Closing Date; (ix) Company will repay the Hercules Debt
in full within one (1) month of the Closing Date; and (x) Company will not incur
any debt other than in the ordinary course of business, and in no event greater
than $10,000.00, without Investor’s prior written consent. For purposes hereof,
the term “Variable Security Issuance” means any issuance of any Company
securities that (A) have or may have conversion rights of any kind, contingent,
conditional or otherwise, in which the number of shares that may be issued
pursuant to such conversion right varies with the market price of the Common
Stock, or (B) are or may become convertible into Common Stock (including without
limitation convertible debt, warrants or convertible preferred stock), with a
conversion price that varies with the market price of the Common Stock, even if
such security only becomes convertible following an event of default, the
passage of time, or another trigger event or condition. For avoidance of doubt,
the issuance of shares of Common Stock under, pursuant to, in exchange for or in
connection with any contract or instrument, whether convertible or not, is
deemed a Variable Security Issuance for purposes hereof if the number of shares
of Common Stock to be issued is based upon or related in any way to the market
price of the Common Stock, including, but not limited to, Common Stock issued in
connection with a Section 3(a)(9) exchange, a Section 3(a)(10) settlement, or
any other similar settlement or exchange.

 

5.                                      Conditions to Company’s Obligation to
Sell. The obligation of Company hereunder to issue and sell the Securities to
Investor at the Closing is subject to the satisfaction, on or before the Closing
Date, of each of the following conditions:

 

5.1.                            Investor shall have executed this Agreement and
delivered the same to Company.

 

5

--------------------------------------------------------------------------------


 

5.2.                            Investor shall have delivered the Purchase Price
to Company in accordance with Section 1.2 above.

 

6.                                      Conditions to Investor’s Obligation to
Purchase. The obligation of Investor hereunder to purchase the Securities at the
Closing is subject to the satisfaction, on or before the Closing Date, of each
of the following conditions, provided that these conditions are for Investor’s
sole benefit and may be waived by Investor at any time in its sole discretion:

 

6.1.                            Company shall have executed this Agreement, the
Note and the Security Agreement, and delivered the same to Investor.

 

6.2.                            Company’s Chief Executive Officer shall have
executed the Officer’s Certificate and delivered the same to Investor.

 

6.3.                            Company shall have delivered to Investor a fully
executed Secretary’s Certificate substantially in the form attached hereto as
Exhibit D evidencing Company’s approval of the Transaction Documents.

 

6.4.                            Company shall have delivered to Investor fully
executed copies of all Transaction Documents required to be executed by Company
herein or therein.

 

7.                                      Agreement to Amend JAGX/CVP Notes.  In
the event that Company raises at least $12,000,000.00 in equity after the
Closing Date and on or before April 1, 2018 (as evidenced by a written
confirmation of a receipt of funds by Company to Investor):

 

7.1.                            Company and Investor shall amend the Note, that
certain Secured Convertible Promissory Note in the original amount of
$2,155,000.00 issued by Company in favor of Investor on June 29, 2017 (the
“June 2017 Note”) and that certain Secured Promissory Note in the original
amount of $1,587,500.00 issued by Company in favor of Investor on December 8,
2017 (the “December 2017 Note”, and together with the Note and the June 2017
Note, the “JAGX/CVP Notes”) as follows:

 

a.                                      The definition of “Maturity Date” for
the June 2017 Note and the December 2017 Note shall be deleted in its entirety
and replaced with the following:

 

“Maturity Date” means August 26, 2019.

 

b.                                      Section 8 of the JAGX/CVP Notes shall be
deleted in its entirety and replaced with the following:

 

8.                                      Borrower Redemptions.  Beginning on the
Redemption Start Date, Lender shall have the right, exercisable at any time in
its sole and absolute discretion, to redeem a portion of the Notes in any amount
(such amount, the “Redemption Amount”) up to the Maximum Monthly Redemption
Amount by providing Borrower with a notice substantially in the form attached
hereto as Exhibit A (each, a “Redemption Notice”, and each date on which Lender
delivers a Redemption Notice, a “Redemption Date”). For the avoidance of doubt,
Lender may submit to Borrower one (1) or more Redemption Notices in any given
calendar month, provided that the aggregate amount being redeemed in any
calendar month does not exceed the Maximum Monthly Redemption Amount. Payments
of each Redemption Amount will be made in cash or as otherwise mutually agreed
upon and will be delivered to Lender on or before the third

 

6

--------------------------------------------------------------------------------


 

Business Day immediately following the applicable Redemption Date.
Notwithstanding the foregoing Lender may not propose that any Redemption Amount
be paid prior to the Redemption Start Date. Notwithstanding that failure to
repay this Note in full by the Maturity Date is an Event of Default, the
Redemption Dates shall continue after the Maturity Date pursuant to this
Section 8 until the Outstanding Balance is repaid in full, provided that the
aggregate Redemption Amounts in any given calendar month following an Event of
Default may exceed the Maximum Monthly Redemption Amount. The term “Redemption
Start Date” means September 26, 2018.

 

c.                                       The definition of the “Maximum Monthly
Redemption Amount” in Attachment 1 of the June 2017 Note and the December 2017
Note shall be deleted in its entirety and replaced with the following, which
definition shall also be added to the Note:

 

“Maximum Monthly Redemption Amount” means $500,000.00, which is the maximum
aggregate Redemption Amount for the Notes that may be redeemed in any calendar
month. For purposes of calculating the Maximum Monthly Redemption Amount, all
Redemption Amounts redeemed under this Note shall be aggregated with all
redemption amounts redeemed under the Other Notes.

 

d.                                      The definition of “Prior Note” in
Attachment 1 of the December 2017 Note shall be deleted in its entirety and
replaced with the following, which definition shall also be added to the
June 2017 Note and the Note:

 

“Other Notes” means:

 

FOR THE JUNE 2017 NOTE: “that certain Secured Promissory Note in the original
amount of $1,587,500.00 issued by Lender in favor of Borrower on December 8,
2017 and that certain Secured Promissory Note in the original amount of
$2,240,909.00 issued by Lender in favor of Borrower on February 26, 2018”.

 

FOR THE DECEMBER 2017 NOTE: “that certain Secured Convertible Promissory Note in
the original amount of $2,155,000.00 issued by Lender in favor of Borrower on
June 29, 2017 and that certain Secured Promissory Note in the original amount of
$2,240,909.00 issued by Lender in favor of Borrower on February 26, 2018”.

 

FOR THE NOTE: “that certain Secured Convertible Promissory Note in the original
amount of $2,155,000.00 issued by Lender in favor of Borrower on June 29, 2017
and that certain Secured Promissory Note in the original amount of $1,587,500.00
issued by Lender in favor of Borrower on December 8, 2017”.

 

7.2.                            Notwithstanding anything herein to the contrary,
all amendments set forth in Section 7.1 above shall be expressly conditioned on
Company’s continued compliance with the covenants set forth in Section 4 above.
Upon the occurrence of a breach of any of the covenants set forth in Section 4
above, the foregoing amendments shall immediately and automatically terminate
and shall be deemed void ab initio and of no further force or effect.

 

8.                                      Miscellaneous. The provisions set forth
in this Section 8 shall apply to this Agreement, as well as all other
Transaction Documents as if these terms were fully set forth therein; provided,
however,

 

7

--------------------------------------------------------------------------------


 

that in the event there is a conflict between any provision set forth in this
Section 8 and any provision in any other Transaction Document, the provision in
such other Transaction Document shall govern.

 

8.1.                            Certain Capitalized Terms. To the extent any
capitalized term used in any Transaction Document is defined in any other
Transaction Document (as noted therein), such capitalized term shall remain
applicable in the Transaction Document in which it is so used even if the other
Transaction Document (wherein such term is defined) has been released,
satisfied, or is otherwise cancelled or terminated.

 

8.2.                            Arbitration of Claims. The parties shall submit
all claims, disputes and causes of action (each, a “Claim”) arising under this
Agreement or any other Transaction Document or any other agreement between the
parties and their affiliates or any Claim relating to the relationship of the
parties to binding arbitration pursuant to rules of the American Arbitration
Association. Within seven (7) calendar days of initiation of arbitration by
either party, Investor will provide a list of five (5) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) arbitrators, the “Proposed
Arbitrators”). Within five (5) calendar days after Investor has submitted to
Company the names of the Proposed Arbitrators, Company must select by written
notice to Investor, one (1) of the Proposed Arbitrators to act as the
arbitrator. If Company fails to select one of the Proposed Arbitrators in
writing within such 5-day period, then Investor may select the arbitrator from
the Proposed Arbitrators by providing written notice of such selection to
Company. The arbitrator shall be instructed to complete and shall complete the
arbitration within six (6) months of commencement and shall only allow limited
discovery on issues directly related to the applicable Claims. The parties
hereby acknowledge and agree that the arbitration provisions set forth in this
Section 8.2 (the “Arbitration Provisions”) are unconditionally binding on the
parties hereto and are severable from all other provisions of this Agreement. By
executing this Agreement, Company represents, warrants and covenants that
Company has reviewed the Arbitration Provisions carefully, consulted with legal
counsel about such provisions (or waived its right to do so), understands that
the Arbitration Provisions are intended to allow for the expeditious and
efficient resolution of any dispute hereunder, agrees to the terms and
limitations set forth in the Arbitration Provisions, and that Company will not
take a position contrary to the foregoing representations. Company acknowledges
and agrees that Investor may rely upon the foregoing representations and
covenants of Company regarding the Arbitration Provisions.

 

8.3.                            Governing Law; Venue. This Agreement shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Agreement shall
be governed by, the internal laws of the State of Utah, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Utah or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Utah. Each party consents to and
expressly agrees that exclusive venue for arbitration of any dispute arising out
of or relating to any Transaction Document or the relationship of the parties or
their affiliates shall be in Salt Lake County, Utah. Without modifying the
parties obligations to resolve disputes hereunder pursuant to the Arbitration
Provisions, for any litigation arising in connection with any of the Transaction
Documents, each party hereto hereby (i) consents to and expressly submits to the
exclusive personal jurisdiction of any state or federal court sitting in Salt
Lake County, Utah, (ii) expressly submits to the exclusive venue of any such
court for the purposes hereof, (iii) agrees to not bring any such action 
outside of any state or federal court sitting in Salt Lake County, Utah, and
(iv) waives any claim of improper venue and any claim or objection that such
courts are an inconvenient forum or any other claim, defense or objection to the
bringing of any such proceeding in such jurisdiction or to any claim that such
venue of the suit, action or proceeding is improper. Finally, Company covenants
and agrees to name Investor as a party in interest in, and provide written
notice to Investor in accordance with Section 8.13 below prior to bringing or
filing, any action (including without limitation any filing or action against
any person or entity that is not a party to this Agreement) that is related in
any way to the Transaction

 

8

--------------------------------------------------------------------------------


 

Documents or any transaction contemplated herein or therein, and further agrees
to timely name Investor as a party to any such action. Company acknowledges that
the governing law and venue provisions set forth in this Section 8.3 are
material terms to induce Investor to enter into the Transaction Documents and
that but for Company’s agreements set forth in this Section 8.3 Investor would
not have entered into the Transaction Documents.

 

8.4.                            Specific Performance. Company acknowledges and
agrees that irreparable damage may occur to Investor in the event that Company
fails to perform any material provision of this Agreement or any of the other
Transaction Documents in accordance with its specific terms. It is accordingly
agreed that Investor shall be entitled to an injunction or injunctions to
prevent or cure breaches of the provisions of this Agreement or such other
Transaction Document and to enforce specifically the terms and provisions hereof
or thereof, this being in addition to any other remedy to which the Investor may
be entitled under the Transaction Documents, at law or in equity. For the
avoidance of doubt, in the event Investor seeks to obtain an injunction against
Company or specific performance of any provision of any Transaction Document,
such action shall not be a waiver of any right of Investor under any Transaction
Document, at law, or in equity, including without limitation its rights to
arbitrate any Claim pursuant to the terms of the Transaction Documents.

 

8.5.                            [Reserved].

 

8.6.                            Counterparts. Each Transaction Document may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one instrument. The parties
hereto confirm that any electronic copy of another party’s executed counterpart
of a Transaction Document (or such party’s signature page thereof) will be
deemed to be an executed original thereof.

 

8.7.                            Document Imaging. Investor shall be entitled, in
its sole discretion, to image or make copies of all or any selection of the
agreements, instruments, documents, and items and records governing, arising
from or relating to any of Company’s loans, including, without limitation, this
Agreement and the other Transaction Documents, and Investor may destroy or
archive the paper originals. The parties hereto (i) waive any right to insist or
require that Investor produce paper originals, (ii) agree that such images shall
be accorded the same force and effect as the paper originals, (iii) agree that
Investor is entitled to use such images in lieu of destroyed or archived
originals for any purpose, including as admissible evidence in any demand,
presentment or other proceedings, and (iv) further agree that any executed
facsimile (faxed), scanned, emailed, or other imaged copy of this Agreement or
any other Transaction Document shall be deemed to be of the same force and
effect as the original manually executed document.

 

8.8.                            Headings. The headings of this Agreement are for
convenience of reference only and shall not form part of, or affect the
interpretation of, this Agreement.

 

8.9.                            Severability. In the event that any provision of
this Agreement is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform to such
statute or rule of law. Any provision hereof which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision hereof.

 

8.10.                     Entire Agreement. This Agreement, together with the
other Transaction Documents, contains the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Company nor Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
For the avoidance of

 

9

--------------------------------------------------------------------------------


 

doubt, all prior term sheets or other documents between Company and Investor, or
any affiliate thereof, related to the transactions contemplated by the
Transaction Documents (collectively, “Prior Agreements”), that may have been
entered into between Company and Investor, or any affiliate thereof, are hereby
null and void and deemed to be replaced in their entirety by the Transaction
Documents. To the extent there is a conflict between any term set forth in any
Prior Agreement and the term(s) of the Transaction Documents, the Transaction
Documents shall govern.

 

8.11.                     No Reliance. Company acknowledges and agrees that
neither Investor nor any of its officers, directors, members, managers,
representatives or agents has made any representations or warranties to Company
or any of its officers, directors, representatives, agents or employees except
as expressly set forth in the Transaction Documents and, in making its decision
to enter into the transactions contemplated by the Transaction Documents,
Company is not relying on any representation, warranty, covenant or promise of
Investor or its officers, directors, members, managers, agents or
representatives other than as set forth in the Transaction Documents.

 

8.12.                     Amendments. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by both parties
hereto.

 

8.13.                     Notices. Any notice required or permitted hereunder
shall be given in writing (unless otherwise specified herein) and shall be
deemed effectively given on the earliest of: (i) the date delivered, if
delivered by personal delivery as against written receipt therefor or by email
to an executive officer, or by facsimile (with successful transmission
confirmation), (ii) the earlier of the date delivered or the third Business Day
after deposit, postage prepaid, in the United States Postal Service by certified
mail, or (iii) the earlier of the date delivered or the third Business Day after
mailing by express courier, with delivery costs and fees prepaid, in each case,
addressed to each of the other parties thereunto entitled at the following
addresses (or at such other addresses as such party may designate by five
(5) calendar days’ advance written notice similarly given to each of the other
parties hereto):

 

If to Company:

 

Jaguar Health, Inc.

Attn: Lisa A. Conte

201 Mission Street, Suite 2375

San Francisco, CA 94105

 

With a copy to (which copy shall not constitute notice):

 

Reed Smith LLP

Attn: Don Reinke
1510 Page Mill Road, Suite 110
Palo Alto, CA, 94304

 

If to Investor:

 

Chicago Venture Partners, L.P.

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

10

--------------------------------------------------------------------------------


 

With a copy to (which copy shall not constitute notice):

 

Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043

 

8.14.       Successors and Assigns. This Agreement or any of the severable
rights and obligations inuring to the benefit of or to be performed by Investor
hereunder may be assigned by Investor to a third party, including its
affiliates, in whole or in part, without the need to obtain Company’s consent
thereto. Company may not assign its rights or obligations under this Agreement
or delegate its duties hereunder without the prior written consent of Investor.

 

8.15.       Survival. The representations and warranties of Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of Investor. Company agrees to indemnify and hold harmless Investor and
all its officers, directors, employees, attorneys, and agents for loss or damage
arising as a result of or related to any breach or alleged breach by Company of
any of its representations, warranties and covenants set forth in this Agreement
or any of its covenants and obligations under this Agreement, including
advancement of expenses as they are incurred.

 

8.16.       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

8.17.       Investor’s Rights and Remedies Cumulative; Liquidated Damages. All
rights, remedies, and powers conferred in this Agreement and the Transaction
Documents are cumulative and not exclusive of any other rights or remedies, and
shall be in addition to every other right, power, and remedy that Investor may
have, whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Note and the other Transaction Documents are
intended by the parties to be, and shall be deemed, liquidated damages (under
Company’s and Investor’s expectations that any such liquidated damages will tack
back to the Closing Date for purposes of determining the holding period under
Rule 144 under the 1933 Act). The parties agree that such liquidated damages are
a reasonable estimate of Investor’s actual damages and not a penalty, and shall
not be deemed in any way to limit any other right or remedy Investor may have
hereunder, at law or in equity. The parties acknowledge and agree that under the
circumstances existing at the time this Agreement is entered into, such
liquidated damages are fair and reasonable and are not penalties. All fees,
charges, and default interest provided for in the Transaction Documents are
agreed to by the parties to be based upon the obligations and the risks assumed
by the parties as of the Closing Date and are consistent with investments of
this type. The liquidated damages provisions of the Transaction Documents shall
not limit or preclude a party from pursuing any other remedy available at law or
in equity; provided, however, that the liquidated damages provided for in the
Transaction Documents are intended to be in lieu of actual damages.

 

11

--------------------------------------------------------------------------------


 

8.18.       [Reserved].

 

8.19.       Attorneys’ Fees and Cost of Collection. In the event of any
arbitration or action at law or in equity to enforce or interpret the terms of
this Agreement or any of the other Transaction Documents, the parties agree that
the party who is awarded the most money (which, for the avoidance of doubt,
shall be determined without regard to any statutory fines, penalties, fees, or
other charges awarded to any party) shall be deemed the prevailing party for all
purposes and shall therefore be entitled to an additional award of the full
amount of the reasonable and documented out-of-pocket attorneys’ fees,
deposition costs, and expenses paid by such prevailing party in connection with
arbitration or litigation without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading. If (i) the Note is placed in
the hands of an attorney for collection or enforcement prior to commencing
arbitration or legal proceedings, or is collected or enforced through any
arbitration or legal proceeding, or Investor otherwise takes action to collect
amounts due under the Note or to enforce the provisions of the Note, or
(ii) there occurs any bankruptcy, reorganization, receivership of Company or
other proceedings affecting Company’s creditors’ rights and involving a claim
under the Note; then Company shall pay the costs incurred by Investor for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees, expenses, deposition costs, and disbursements.

 

8.20.       Waiver. No waiver of any provision of this Agreement shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.

 

8.21.       Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES
HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A
TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY
AND VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

8.22.       Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Agreement and the other Transaction
Documents.

 

8.23.       Voluntary Agreement. Company has carefully read this Agreement and
each of the other Transaction Documents and has asked any questions needed for
Company to understand the terms, consequences and binding effect of this
Agreement and each of the other Transaction Documents and fully understand them.
Company has had the opportunity to seek the advice of an attorney of Company’s
choosing, or has waived the right to do so, and is executing this Agreement and
each of the other Transaction Documents voluntarily and without any duress or
undue influence by Investor or anyone else.

 

12

--------------------------------------------------------------------------------


 

8.24.       Subordination.  This Agreement, the other Transaction Documents and
the obligations of the Company thereunder are subject in all respects to the
terms of that certain Subordination Agreement by and among the Company, the
Investor and Hercules Growth Capital, Inc., a Maryland corporation, dated
June 29, 2017 (as amended, modified or supplemented, the “Subordination
Agreement”), a copy of which is attached hereto for reference as Exhibit E.

 

[Remainder of page intentionally left blank; signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.

 

SUBSCRIPTION AMOUNT:

 

Principal Amount of Note:

 

$2,240,909.00

 

 

 

 

 

Purchase Price:

 

$1,560,000.00

 

 

 

INVESTOR:

 

 

 

CHICAGO VENTURE PARTNERS, L.P.

 

 

 

By:

Chicago Venture Management, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

CVM, Inc., its Manager

 

 

 

 

 

 

By:

/s/ John M. Fife

 

 

 

John M. Fife, President

 

 

 

 

 

COMPANY:

 

 

 

JAGUAR HEALTH, INC.

 

 

 

By:

/s/ Lisa Conte

 

Printed Name:

Lisa Conte

 

Title:

President and CEO

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

ATTACHED EXHIBITS:

 

Exhibit A                                             Note

Exhibit B                                             Security Agreement

Exhibit C                                             Officer’s Certificate

Exhibit D                                             Secretary’s Certificate

Exhibit E                                              Subordination Agreement

 

--------------------------------------------------------------------------------